Exhibit (10)G(iii)

 

ECOLAB INC.

1995 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

 

AMENDMENT NO. 2

 

Pursuant to Paragraph 7 of the Ecolab Inc. 1995 Non-Employee Director Stock
Option Plan (“Plan”) and resolutions of the Company’s Board of Directors, dated
May 11, 2001, the Company amends the Plan as set forth below.  Words and phrases
used herein with initial capital letters which are defined in the Plan are used
here as so defined.

 

1.               Section 5(b)(vi) of the Plan is amended in its entirety to read
as follows:

 

“(vi)  Payment of Exercise Price.  The total purchase price of the shares to be
purchased may be paid entirely in cash (including check, bank draft or money
order), by tendering a broker exercise notice, by tendering, or by attestation
as to ownership of, shares of the Company’s Common Stock already owned by the
Optionee (“Previously Acquired Shares”), or by a combination thereof; provided,
however, that any such Previously Acquired Shares tendered or attested to by an
Optionee must be “mature” shares, as such term may be defined from time-to-time
by the Financial Accounting Standards Board or any successor body and otherwise
acceptable to avoid a charge or expense for the purposes of financial
reporting.  For purposes of such payment, Previously Acquired Shares will be
valued at their Fair Market Value on the exercise date.”

 

2.               Section 5(b)(ix) of the Plan is amended in its entirety to read
as follows:

 

“(ix)  Withholding.  The Company may require an Optionee to promptly pay the
Company the amount of any federal, state or local withholding or other
employee-related tax attributable to the Optionee’s exercise of an Option before
acting on the Optionee’s notice of exercise of the Option.  An Optionee may
satisfy any such withholding or employment-related tax obligation by tendering a
broker exercise notice, by tendering or attesting to ownership of Previously
Acquired Shares or by electing to withhold shares of Common Stock that are to be
issued upon exercise of an Option, or by a combination of such methods, provided
that (i) amounts withheld shall not exceed the Company’s statutory minimum
withholding obligation for federal and state tax purposes, including payroll
taxes, and (ii) any use of Previously Acquired Shares or withholding shall be
otherwise acceptable to avoid a charge or expense for financial reporting
purposes.  For purposes of satisfying an Optionee’s withholding or
employment-related tax obligation,

 

--------------------------------------------------------------------------------


 

Previously Acquired Shares tendered or covered by an attestation and shares
withheld shall be valued at their Fair Market Value on the exercise date.”

 

3.               This amendment shall be effective as of May 11, 2001.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers and its corporate seal affixed, as of May 11, 2001.

 

 

ECOLAB INC.

 

 

 

 

 

 

  (Seal)

By: 

/s/ Lawrence T. Bell

 

Lawrence T. Bell
Senior Vice President-Law and
General Counsel

 

 

 

 

  Attest: 

/s/ Sheila B. Holt

 

 

 

Sheila B. Holt

 

2

--------------------------------------------------------------------------------